Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/22/2021; claim(s) 1, 2, 5-6, 9-11, and 14-15 is/are amended; claim(s) 3, 12, is/are cancelled. This application was filed on 03-04-2020.

USC § Patentability (101) Analysis
While the Applicant’s claims 1-2, 4-11, and 13-20, may be broadly grouped within the abstract idea of organizing Human Activity through the organization of business data, the totality of the claims 1, 10, 15, is/are directed to a technical solution to a technical problem associated with protecting consumer user privacy information, respecting the social provision of information for a specific maximum time, type and purpose (see Applicant specification, at least ¶¶19, 20-23, 28 29), specifically: 
“a server in communication with a user device and an entity device, the server comprising an electronic processor, the electronic processor configured to receive, from the user device, a request to share information for a specified purpose and types of information a user is willing to provide; send, to one or more entity devices associated with an entity, a notification that a user is requesting to share information for the specified purpose; receive, from the entity device, a request for information; send a request for the information requested by the entity device to the user device; receive the information requested by the entity device and conditions associated with the information from the user device, wherein the conditions include a maximum amount of time a type of information is available to the entity device; store the ”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Ramanathan (US 10,735,406), and Kapczynski (US 9,443,268), are withdrawn from consideration pursuant to Allowable Subject Matter.

Allowable Subject Matter
Claim(s) 1-2, 4-11, and 13-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Ramanathan (US 10,735,406), and Kapczynski (US 9,443,268) disclose the use of a financial institution’s server infrastructure to provide a secure area to facilitate data sharing with third party companies such as insurance and mortgage firms and limit said sharing with said companies for a maximum amount of time, they do not teach: 
“a server in communication with a user device and an entity device, the server comprising an electronic processor, the electronic processor configured to receive, from the user device, a request to share information for a specified purpose and types of information a ”, which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claim(s) 1, 10, 15, and dependent claim(s) 2-9, and 11-18 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                    
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682